Exhibit 10.3

US
EID Number: _________

2006 Stock Incentive Plan
of Honeywell International Inc. and its Affiliates

AWARD AGREEMENT

          AWARD AGREEMENT made in Morris Township, New Jersey, as of the [DAY]
day of [MONTH, YEAR] between Honeywell International Inc. (the “Company”) and
[EMPLOYEE NAME] (the “Employee”).

 

 

1.

Grant of Option. The Company has granted you an Option to purchase [NUMBER]
Shares of Common Stock, subject to the provisions of this Agreement. This Option
is a nonqualified Option.

 

 

2.

Exercise Price. The purchase price of the Shares covered by the Option will be
[DOLLAR AMOUNT] per Share.

 

 

3.

Vesting. Except in the event of your Full Retirement, death or Disability or a
Change in Control, the Option will become exercisable in cumulative installments
as follows: [VESTING PROVISIONS THAT PROVIDE VESTING OVER A PERIOD OF NOT LESS
THAN THREE YEARS FROM THE GRANT DATE EXCEPT FOR OPTIONS GRANTED AS PERFORMANCE
AWARDS].

 

 

4.

Term of Option. The Option must be exercised prior to the close of the New York
Stock Exchange (“NYSE”) on [DATE], subject to earlier termination or
cancellation as provided below. If the NYSE is not open for business on the
expiration date specified, the Option will expire at the close of the NYSE’s
next business day.

 

 

5.

Payment of Exercise Price. You may pay the Exercise Price by cash, certified
check, bank draft, wire transfer, postal or express money order, or any other
alternative method specified in the Plan and expressly approved by the
Committee. Notwithstanding the foregoing, you may not tender any form of payment
that the Committee determines, in its sole and absolute discretion, could
violate any law or regulation.

 

 

6.

Exercise of Option. Subject to the terms and conditions of this Agreement, the
Option may be exercised by contacting the Honeywell Stock Option Service Center,
managed by Smith Barney, by telephone at 1-888-723-3391 or 1-212-615-7876, or on
the internet at www.benefitaccess.com. If the Option is exercised after your
death, the Company will deliver Shares only after the Committee has determined
that the person exercising the Option is the duly appointed executor or
administrator of your estate or the person to whom the Option has been
transferred by your will or by the applicable laws of descent and distribution.


--------------------------------------------------------------------------------



US

 

 

7.

Termination, Retirement, Disability or Death. The Option will vest and remain
exercisable as follows:


 

 

 

 

 

Event

 

Vesting

 

Exercise

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Death

 

Immediate vesting as of death.

 

Expires earlier of (i) original expiration date, or (ii) 3 years after death.

 

 

 

 

 

Disability

 

Immediate vesting as of incurrence of Disability.

 

Expires earlier of (i) original expiration date, or (ii) 3 years after
Disability.

 

 

 

 

 

Full Retirement
(Voluntary Termination of Employment on or after age 60 and 10 Years of Service)

 

Immediate vesting as of Full Retirement.

 

Expires earlier of (i) original expiration date, or (ii) 3 years after
retirement. If you die prior to end of this 3-year period, expires earlier of
(i) original expiration date, or (ii) 1 year after death.

 

 

 

 

 

Early Retirement
(Termination of Employment because of retirement from active employment on or
after age 55 and 10 Years of Service)

 

Unvested Awards forfeited as of Early Retirement.

 

Expires earlier of (i) original expiration date, or (ii) 3 years after
retirement. If you die prior to end of this 3-year period, expires earlier of
(i) original expiration date, or (ii) 1 year after death.

 

 

 

 

 

Voluntary termination

 

Unvested Awards forfeited as of Termination of Employment.

 

Expires earlier of (i) original expiration date, or (ii) 30 days after
termination. If you die prior to end of this 30-day period, expires earlier of
(i) original expiration date, or (ii) 1 year after death.

 

 

 

 

 

Involuntary termination not for Cause

 

Unvested Awards forfeited as of Termination of Employment.

 

Expires earlier of (i) original expiration date, or (ii) 1 year after
termination. If you die prior to end of this 1-year period, expires earlier of
(i) original expiration date, or (ii) 1 year after death.

 

 

 

 

 

Involuntary termination for Cause

 

Unvested Awards forfeited as of Termination of Employment.

 

Vested Awards immediately cancelled.

2

--------------------------------------------------------------------------------



US

 

 

 

 

For purposes of this Agreement, if your employment is terminated under
circumstances that entitle you to severance benefits under a severance plan of
the Company or an Affiliate in which you participate, “Termination of
Employment” refers to the date immediately prior to the date severance benefits
become payable under the terms of the severance plan. If your employment is
terminated under any other circumstances and you are not entitled to severance
benefits under a severance plan of the Company or an Affiliate, “Termination of
Employment” refers to the last day you actively perform services for the Company
and its Affiliates.

 

 

8.

Change in Control. In the event of a Change in Control, any portion of the
Option that has not vested as of the date of Change in Control will immediately
become exercisable in full.

 

 

9.

Withholdings. The Company will have the right, prior to the issuance or delivery
of any Shares in connection with the exercise of the Option, to withhold or
demand from you the amount necessary to satisfy applicable tax requirements, as
determined by the Committee.

 

 

10.

Transfer of Option. You may not transfer the Option or any interest in the
Option except by will or the laws of descent and distribution or except as
permitted by the Committee and as specified in the Plan.

 

 

11.

Forfeiture of Award.

 

 

 

(a)

By accepting the Award, you expressly agree and acknowledge that the forfeiture
provisions of subparagraph (b) will apply if, from the date of the grant of the
Option until the date that is twenty-four (24) months after your Termination of
Employment for any reason, you enter into an employment or consultation
agreement or arrangement (including any arrangement for service as an agent,
partner, stockholder, consultant, officer or director) with any entity or person
engaged in a business in which the Company or any Affiliate is engaged if the
business is competitive (in the sole judgment of the Committee) with the Company
or an Affiliate and the Committee has not approved the agreement or arrangement
in writing.

 

 

 

 

(b)

If the Committee determines, in its sole judgment, that you have engaged in an
act that violates subparagraph (a) prior to the 24-month anniversary of your
Termination of Employment, any Option that you have not exercised (whether
vested or unvested) will immediately be rescinded, and you will forfeit any
rights you have with respect to these Options as of the date of the Committee’s
determination. In addition, you hereby agree and promise immediately to deliver
to the Company, Shares equal in value to the amount of any profit you realized
upon an exercise of the Option during the period beginning six (6) months prior
to your Termination of Employment and ending on the date of the Committee’s
determination.

 

 

 

12.

Adjustments. In the event of any stock split, reverse stock split, dividend or
other distribution (whether in the form of cash, Shares, other securities or
other property), extraordinary cash dividend, recapitalization, merger,
consolidation, split-up, spin-off,

3

--------------------------------------------------------------------------------



US

 

 

 

reorganization, combination, repurchase or exchange of Shares or other
securities, the issuance of warrants or other rights to purchase Shares or other
securities, or other similar corporate transaction or event, the Committee may,
in its sole discretion, adjust the number and kind of Shares covered by the
Option, the Exercise Price and other relevant provisions to the extent necessary
to prevent dilution or enlargement of the benefits or potential benefits
intended to be provided by the Option. Any such determinations and adjustments
made by the Committee will be binding on all persons.

 

 

13.

Restrictions on Exercise. Exercise of the Option is subject to the conditions
that, to the extent required at the time of exercise, (a) the Shares covered by
the Option will be duly listed, upon official notice of issuance, upon the NYSE,
and (b) a Registration Statement under the Securities Act of 1933 with respect
to the Shares will be effective. The Company will not be required to deliver any
Common Stock until all applicable federal and state laws and regulations have
been complied with and all legal matters in connection with the issuance and
delivery of the Shares have been approved by counsel of the Company.

 

 

14.

Disposition of Securities. By accepting the Award, you acknowledge that you have
read and understand the Company’s policy, and are aware of and understand your
obligations under U.S. federal securities laws in respect of trading in the
Company’s securities, and you agree not to use the Company’s “cashless exercise”
program (or any successor program) at any time when you possess material
nonpublic information with respect to the Company or when using the program
would otherwise result in a violation of securities law. The Company will have
the right to recover, or receive reimbursement for, any compensation or profit
realize on the exercise of the Option or by the disposition of Shares received
upon exercise of the Option to the extent that the Company has a right of
recovery or reimbursement under applicable securities laws.

 

 

15.

Plan Terms Govern. The exercise of the Option, the disposition of any Shares
received upon exercise of the Option, and the treatment of any gain on the
disposition of these Shares are subject to the terms of the Plan and any rules
that the Committee may prescribe. The Plan document, as may be amended from time
to time, is incorporated into this Agreement. Capitalized terms used in this
Agreement have the meaning set forth in the Plan, unless otherwise stated in
this Agreement. In the event of any conflict between the terms of the Plan and
the terms of this Agreement, the Plan will control unless otherwise stated in
this Agreement. By accepting the Award, you acknowledge receipt of the Plan and
the prospectus, as in effect on the date of this Agreement.

 

 

16.

Acceptance of Award. By accepting the Award, you agree to be bound by the terms
and conditions of this Agreement and acknowledge that the Award is granted at
the sole discretion of the Company and is not considered part of any contract of
employment with the Company or of your normal or expected compensation or
benefits package for purposes of any benefit plan of the Company (except as
otherwise expressly provided in a written agreement you have entered into with
the Company).

 

 

17.

Limitations. Nothing in this Agreement or the Plan gives you any right to
continue in the employ of the Company or any of its Affiliates or to interfere
in any way with the

4

--------------------------------------------------------------------------------



US

 

 

 

right of the Company or any Affiliate to terminate your employment at any time.
Payment of Shares is not secured by a trust, insurance contract or other funding
medium, and you do not have any interest in any fund or specific asset of the
Company by reason of the Option. You have no rights as a shareowner of the
Company pursuant to the Option until Shares are actually delivered you.

 

 

18.

Incorporation of Other Agreements. This Agreement and the Plan constitute the
entire understanding between you and the Company regarding the Option. This
Agreement supersedes any prior agreements, commitments or negotiations
concerning the Option.

 

 

19.

Severability. The invalidity or unenforceability of any provision of this
Agreement will not affect the validity or enforceability of the other provisions
of the Agreement, which will remain in full force and effect. Moreover, if any
provision is found to be excessively broad in duration, scope or covered
activity, the provision will be construed so as to be enforceable to the maximum
extent compatible with applicable law.

 

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
the facsimile signature of its Chairman of the Board and Chief Executive Officer
as of the day and year first above written. By consenting to this Agreement, you
agree to the following: (i) you have carefully read, fully understand and agree
to all of the terms and conditions described in this Agreement; the Plan; all
accompanying documentation; and (ii) you understand and agree that this
Agreement and the Plan constitute the entire understanding between you and the
Company regarding the Option, and that any prior agreements, commitments or
negotiations concerning the Option are replaced and superseded. You will be
deemed to consent to the application of the terms and conditions set forth in
this Agreement and the Plan unless you contact Honeywell International Inc.,
Executive Compensation/AB-1D, 101 Columbia Road, Morristown, NJ 07962 in writing
within thirty (30) days of the date of this Agreement.


 

 

 

Honeywell International Inc.

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

Title:

5

--------------------------------------------------------------------------------